Dewey, J.
1. The court properly instructed the jury as to the evidence necessary to charge the defendant in an action to recover double damages for an injury sustained from the bite of the dog of the defendant. The statute has enlarged the liability at common law of owners or keepers of dogs, and it is no longer necessary to allege or prove that the owner knew of the dangerous character and habits of his dog, or that the dog was in fa.ct accustomed to bite. Rev. Sts. c. 58, § 13.
2. It furnishes no ground of exception that the jury were directed, after having ascertained the actual damages, to render their verdict" for double that amount. In principle, it is quite immaterial whether the amount of damages be doubled by the *192court or jury, and the practice has not been uniform. In the early case of Lobdell v. New Bedford, 1 Mass. 153, the jury were directed to assess single damages, and the same were doubled by the court. This practice was generally followed in actions for double damages for injuries sustained through want of repair of highways, until the modification of the statute on that subject by Rev. Sts. c. 25, § 22, giving single damages upon one state of facts, and double damages upon another, after which the jury were directed to find the double damages, if the facts warranted the same.
In other tribunals, we find that a similar view has been taken of this question. In Cross v. United States, 1 Gallis. 26, it is said, that where a statute gives double damages, they may be assessed either by the court or jury. Warren v. Doolittle, 5 Cow. 678, and Quimby v. Carter, 20 Maine, 218, are to the like effect.

Exceptions overruled.